Opinion issued March 11, 2021




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00005-CR
                             ———————————
                       IN RE NASARIO VASQUEZ, Relator



                Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Nasario Vasquez, has filed a pro se petition for writ of mandamus

raising nine issues challenging his conviction of the offense of murder.1 We deny

the petition.




1
      The underlying case is The State of Texas v. Nasario Vasquez, cause number
      1464140, pending in the 208th District Court of Harris County, Texas, the
      Honorable Greg Glass presiding.
      The sole method for collaterally attacking a felony conviction is an application

for writ of habeas corpus as described in Article 11.07 of the Code of Criminal

Procedure. See In re Harrison, 187 S.W.3d 199, 200 (Tex. App.—Texarkana 2006,

orig. proceeding); In re Brown, No. 14-08-00022-CV, 2008 WL 450274, at *1 (Tex.

App.—Houston [14th Dist.] Feb. 21, 2008, orig. proceeding); TEX. CODE CRIM.

PROC. art. 11.07. Because the remedy afforded by Article 11.07 is adequate, relator

has not shown his entitlement to mandamus relief. See State ex. Rel. Young v. Sixth

Jud. Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (to obtain

mandamus relief in criminal case, relator must show act sought to be compelled is

ministerial and relator lacks adequate remedy at law).

      We deny the petition. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2